Miller, J.
(dissenting):
This judgment should be reversed because the credible evidence shows that the' accident'was not caused by the negligence of the appellant. - The flagman at the crossing was w'aving a white flag across the tracks of the trolley road at the time the motorman started to cross the appellant’s tracks. While we all know that that signal is commonly employed at railroad crossings to give warn*399ing of the approach of trains, some doubt seems to have been created at the trial respecting the meaning of it; and it does not appear, except possibly by inference, whose servant the flagman was. However, it is undisputed that the trolley car was stopped at least twenty feet from the tracks of the steam road, and that the conductor went ahead to where he had a. plain view of the appellant’s tracks in both directions. The plaintiff’s evidence is that he both signaled and called to the motorman to stay back. He and the motorman both testified that he gave the signal to go ahead. He had a plain view of the approaching train and admits that he saw it about a block away. The obstructions of the view from the highway, therefore, had nothing to do with the accident, and no negligence can be attributed to the appellant from the fact that the train was backing eastward on the west-bound track. It had the right to run its trains to suit its convenience, using, of course, the care required by the situation. The blowing of the whistle and the ringing of the bell could only have warned the conductor of what he saw, i. e., the presence of the train; and it is difficult to see, therefore, how the failure to ring the bell or blow the whistle caused the accident. Although the train went the distance of a block while the trolley car was going a little more than twenty feet, the conductor testified that he thought the train was standing still. Undoubtedly, the fact was that he thought the trolley car had time to cross ahead of the train. At any rate, his statement that the train appeared to be standing still is too improbable to be credited by us, even if it was not incredible as a matter of law. The case then is this: Either the motorman went ahead regardless of the signal of the conductor to stay back, or the conductor signaled- him to go ahead regardless of the fact that a freight train, only a block away, was backing towards the crossing. The justice dismissed the complaint as to the trolley company and gave judgment against the appellant, two rulings equally difficult to understand.
The judgment should be reversed.
Woodward, J., coúcurred.
Judgment of the Municipal Court affirmed, with costs.